                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         AARON STRIBLING,
                                   4                                                             Case No. 19-cv-00299-YGR (PR)
                                                        Plaintiff,
                                   5                                                             ORDER DENYING PLAINTIFF’S
                                                 v.                                              SECOND MOTION REGARDING
                                   6                                                             FILING FEE; AND GRANTING HIM A
                                         DEPARTMENT OF STATE HOSPITALS,                          SECOND EXTENSION OF TIME TO
                                   7     et al.,                                                 PAY THE FILING FEE OR FILE A
                                                                                                 COMPLETED PRISONER IN FORMA
                                   8                    Defendants.                              PAUPERIS APPLICATION

                                   9

                                  10          On January 17, 2019, Plaintiff, a state prisoner currently incarcerated at Salinas Valley

                                  11   State Prison (“SVSP”), filed the present pro se prisoner complaint under 42 U.S.C. § 1983.

                                  12          On the same date, the Clerk of the Court sent a notice to Plaintiff, informing him that his
Northern District of California
 United States District Court




                                  13   action could not go forward until he paid the filing fee or filed a completed prisoner’s in forma

                                  14   pauperis (“IFP”) application. The Clerk sent Plaintiff a blank IFP application and told him that he

                                  15   must pay the fee or return the completed application within twenty-eight days or his action would
                                       be dismissed. Thereafter, Plaintiff filed a motion requesting the Court to direct SVSP prison
                                  16
                                       officials to “hand over an institutional check in [his] name to pay the filing fee with [his] money
                                  17
                                       [that] they have complete control over.” Dkt. 2 at 1.
                                  18
                                              On March 12, 2019, the Court denied Plaintiff’s request for a Court Order directing prison
                                  19
                                       officials pay the filing fee with his funds. Dkt. 6. The Court stated as follows:
                                  20
                                                      At this time, the Court cannot review Plaintiff’s complaint because he
                                  21                  has neither paid the filing fee nor submitted a completed prisoner IFP
                                                      application form. 28 U.S.C. § 1915(a)(2) provides: “A prisoner
                                  22                  seeking to bring a civil action . . . in addition to filing the affidavit . . . ,
                                                      shall submit a certified copy of the trust fund account statement (or
                                  23                  institutional equivalent) for the prisoner for the 6-month period
                                                      immediately preceding the filing of the complaint . . . , obtained from
                                  24                  the appropriate official of each prison at which the prisoner is or was
                                                      confined.” This language is mandatory on its face. While Plaintiff
                                  25                  claims that SVSP prison officials are “unwilling[] to release or
                                                      remove money off [his] books,” such a claim is not supported by any
                                  26                  evidence showing such conduct. Many cases are filed in this Court
                                                      by inmates who are housed at SVSP. Some inmates have been able
                                  27                  to request SVSP prison officials to access their funds to pay the filing
                                                      fee, but most inmates (who file IFP applications) have been able to
                                  28                  obtain Certificate of Funds and copies of their inmate accounts from
                                                       prison officials.
                                   1
                                                       Although at some point the Court may have to consider whether the
                                   2                   Constitution requires an exception to the apparently mandatory
                                                       requirement of 28 U.S.C. § 1915(a)(2), Plaintiff here has not
                                   3                   established a factual basis for such an exception. Thus, Plaintiff is
                                                       granted an extension of time of up to and including twenty-eight (28)
                                   4                   days from the date of this Order to pay the filing fee or provide a
                                                       completed prisoner IFP application form, a Certificate of Funds, and
                                   5                   a copy of his inmate trust account showing six months of transactions
                                                       from SVSP. Blank copies of the aforementioned forms are attached
                                   6                   to this Order. Failure to pay the full filing fee or submit a completed
                                                       prisoner IFP application as ordered herein by the twenty-eight-day
                                   7                   deadline shall result in the dismissal of this action without prejudice.
                                                       However, if Plaintiff provides documented proof of his legitimate
                                   8                   requests for his IFP supporting documents and evidence showing that
                                                       prison officials are obstructing his ability to meet the mandatory
                                   9                   requirements of 28 U.S.C. § 1915(a)(2), then the Court will reconsider
                                                       Plaintiff’s request to issue an order directing prison officials to submit
                                  10                   the necessary IFP supporting documents. The Clerk shall send
                                                       Plaintiff a blank prisoner IFP application along with a copy of this
                                  11                   Order.
                                  12   Id. at 1-2 (emphasis in original).
Northern District of California
 United States District Court




                                  13           To date, Plaintiff has neither paid the filing fee or filed a complete IFP application, and the

                                  14   deadline to do so has passed. Instead, Plaintiff has filed another motion entitled, “Motion for

                                  15   Court to Order Prison [to] Pay Filing Fee Using My Own Money,” which is construed as his

                                  16   second request for a Court Order directing prison officials pay the filing fee with his funds. Dkt.

                                  17   9. Plaintiff claims that he is “attempting to have the filing fee paid by prison staff through a trust

                                  18   withdrawal slip g[iven] to them by [Plaintiff] that they took and made go to the abyss.” Id. at 9.

                                  19   Attached to his motion is a CDCR Form 22, “Inmate/Parolee Request for Interview, Item or

                                  20   Service,” in which Plaintiff requests prison officials to “sign his trust withdrawal so [he] could
                                       send [it] to [the] trust office to pay [his] filing fee for [the] court.” Id. at 2. In the section labeled
                                  21
                                       “Staff Response,” it states: “Your trust withdrawal [slips] have been signed.” Id. Then under the
                                  22
                                       section labeled, “Request for Supervisor Review,” Plaintiff writes: “Where did you send the trust
                                  23
                                       withdrawal slips I had you sign?” Id. There is no further response on the form.
                                  24
                                               Again, at this time, the Court cannot review Plaintiff’s complaint because he has neither
                                  25
                                       paid the filing fee nor submitted a completed prisoner IFP application form. While Plaintiff now
                                  26
                                       claims that he has “proved the prison wasn’t going to pay the filing fee using [his] money,” see id.
                                  27
                                       at 1, such a claim is not supported by any evidence showing such conduct. In fact, the record
                                  28
                                                                                            2
                                   1   shows that prison officials were attempting to process his request to have his trust withdrawal slips

                                   2   signed. See id. at 2. Thus, the Court again finds that Plaintiff has not shown a sufficient reason

                                   3   for this Court to interfere in the day-to-day operations of the prison. See Turner, 482 U.S. at 84-

                                   4   86; Wright, 642 F.2d at 1132. The Court DENIES Plaintiff’s second request for a Court Order

                                   5   directing prison officials pay the filing fee with his funds. Dkt. 9. Plaintiff is granted a second

                                   6   extension of time of up to and including twenty-eight (28) days from the date of this Order to pay

                                   7   the filing fee or provide a completed prisoner IFP application form, a Certificate of Funds, and a

                                   8   copy of his inmate trust account showing six months of transactions from SVSP. Blank copies of

                                   9   the aforementioned forms are attached to this Order. Failure to pay the full filing fee or submit a

                                  10   completed prisoner IFP application as ordered herein by the twenty-eight-day deadline shall result

                                  11   in the dismissal of this action without prejudice. However, as it has stated before, if Plaintiff

                                  12   provides documented proof of his legitimate requests for his IFP supporting documents and
Northern District of California
 United States District Court




                                  13   evidence showing that prison officials are obstructing his ability to meet the mandatory

                                  14   requirements of 28 U.S.C. § 1915(a)(2), then the Court will reconsider Plaintiff’s request to issue

                                  15   an order directing prison officials to submit the necessary IFP supporting documents. The Clerk

                                  16   shall send Plaintiff a blank prisoner IFP application along with a copy of this Order.

                                  17          This Order terminates Docket No. 9.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 24, 2019

                                  20                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  21                                                    United States District Court Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
